DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09 August 2022 is found to be supported in at least Paragraphs 39, 40, and 57 as well originally filed claims 2-3.  No new matter has been found.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10-11, 13-14, and 17-18 of U.S. Patent No. 11,021,406.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper-ceramic composite comprising a ceramic substrate with a grain shape factor Ra(Al2O3) of the mean of Rk shape factors and a copper coating with a grain shape factor Ra(Cu) of the mean of Rk shape factors and where 0.5 ≤ Ra(Al2O3)/ Ra(Cu) ≤ 2.0.  This is patentably indistinct of claim 18 of the ‘406 patent which recites a copper-ceramic composite comprising a ceramic substrate with a grain shape factor Ra(Al2O3) of the mean of Rk shape factors greater than or equal to 0.40 and a copper coating with a grain shape factor Ra(Cu) of the mean of Rk shape factors greater than or equal to 0.60.  This corresponds to a ratio of at least 0.40/0.60 or about 0.66 which falls within and overlaps the instantly claimed range.  However, the ‘406 patent does not recite where the DCB process forms an oxide layer.
In a related field of endeavor, Xu teaches ceramic copper clad laminates (abstract) comprising a copper foil attached to an alumina ceramic substrate by direct copper bonding via a method of forming an oxide layer on the copper foil, heating at 1064-1073 ˚C then subsequently cooling (Paragraphs 10 and 24).  This is taught to form good adhesion between the copper and ceramic substrate (Paragraph 13).
As both the instant application, the ‘406 patent, and Xu disclose direct copper bonding of copper and alumina, they are considered analogous.  It would have been obvious to modify the ‘406 patent with the oxide intermediate layer taught by the DCB process of Xu as this is known to result in good adhesion and one would have had a reasonable expectation of success.  Further, the grain shape factor and process conditions disclosed in the ‘406 patent and Xu overlap those which are instantly claimed and the courts have held that where claimed ranged overlap a prima facie case of obviousness exists.  See MPEP 2144.05.  As such, the instant claims and those of the ‘406 patent overlap and are obvious in view of each other.
Instant claims 2 and 12-13 recite copper grain sizes overlapping claim 18 of the ‘406 patent.  Instant claims 3 and 14-15 recite aluminum oxide grain sizes overlapping claims 17-18 of the ‘406 patent.  Instant claim 4 recites grain shape factors overlapping claim 18 of the ‘406 patent.  Instant claim 5 recites an aluminum oxide amount overlapping claim 18 of the ‘406 patent.  Instant claim 6 recites a DCB process overlapping claim 18 of the ‘406 patent.  Instant claim 7 recites electrical contact areas overlapping claims 7 and 18 of the ‘406 patent.  Instant claim 8 recites thicknesses overlapping claims 10, 13-14, and 18 of the ‘406 patent.  Instant claim 9 recites a module overlapping claims 11 and 18 of the ‘406 patent.  Instant claims 10-11 recite a thickness and area overlapping claim 10 of the ’406 patent.  Instant claim 16 recites average grain shape factors overlapping claim 18 of the ‘406 patent.  Instant claim 17 recites Cu-Al spinel and Xu teaches where these compounds are formed at the interface between the ceramic and copper (Paragraph 24) and there this is obvious over claim 18 of the ‘406 patent in view of Xu.  Instant claim 18 recites DCB temperatures overlapping the disclosure of Xu and the ‘406 patent as outlined above.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 August 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2-4 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 09 August 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-9 in view of Hirano (US 2001/0026863) and Maeda (JP 2012-026863) has been withdrawn.  Applicant has amended the claims to recite the formation of an oxide layer via the DCB method and this is not disclosed by Hirano.  Further, Hirano teaches where the copper and ceramic are directly bonded through a single curing process (Paragraphs 40 and 85) which appears to be incompatible with the formation of a copper oxide layer and this would not have been obvious to one of ordinary skill in the art.  
Applicant's arguments filed 09 August 2022 regarding Double Patenting Rejections have been fully considered but they are not persuasive.  Applicant requests the Double Patenting rejections be held in abeyance.  However, as outlined above the prior rejection over US 11,021,406 is still proper and therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784